Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 20, 2016

                                    No. 04-16-00231-CV

Charles Edward REED Jr.; Amos E. Reed III, Individually and as Representative of the Estate of
 Delores Perrin; Curtis Cullen Smith, Trustee of the Laura Dossett Smith Family Trust; Et al.,
                                         Appellants

                                              v.

MALTSBERGER/STOREY RANCH, LLC; Storey Minerals, Ltd.; Tom O. Hanks; Karen R.
                   Hanks; TK Hanks Royalties, LP,
                             Appellees

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 13-03-00057-CVL
                         Honorable Donna S. Rayes, Judge Presiding


                                       ORDER

       Appellants’ motion for extension of time to file their reply brief is GRANTED.
Appellants’ reply brief is due January 13, 2017. No further extensions will be granted.


       It is so ORDERED on December 20, 2016.

                                                          PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court